IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,652, AP-76,653 & AP-76,654


EX PARTE, RODDY PIPPIN, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 3880, 3882, AND 3885 IN THE 46TH JUDICIAL

DISTRICT COURT FROM HARDEMAN COUNTY


Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of four offenses of theft of livestock and was sentenced to four consecutive two-year terms of confinement in the state jail. There were no direct appeals of these convictions.
	Applicant contends in these writ applications that Texas prison officials are incorrectly
applying pre-sentence jail time credit awarded to him by the trial court in a judgement nunc
pro tunc. He also contends that he is being required to serve his sentences in a manner
contrary to law. After an independent review of the record and the applicable law, we hold
that relief on Applicant's time-credit claim should be granted. Texas prison officials are
ordered to calculate Applicant's consecutive sentences in cause numbers 3879, 3880, 3882,
and 3885, all from the 46th Judicial District Court of Hardeman County, so that the final
consecutive sentence discharges on October 22, 2011. All other relief is denied.
	Copies of this opinion shall be delivered to the Texas Department of Criminal
Justice-Correctional Institutions Division in addition to the copies delivered to the parties
and to the 46th Judicial District Court of Hardeman County.
 
Delivered: September 28, 2011
Do Not Publish